Title: To Benjamin Franklin from Anthony Wayne, 31 July 1776
From: Wayne, Anthony
To: Franklin, Benjamin


Dear Sir
Ticonderoga July 31st. 1776
We are so far remov’d from the Seat of Government of the free and independant States of America, and such an insurmountable Barrier (Alb . . . y) between Us, that scarcely One Letter or the least intelligence can reach here from your Quarter; through the medium of my Chaplain I hope this will find you, as he has promis’d to blow out the Brains of the Man who will attempt to take it from him. We are inform’d by way of Boston that Lord Howe has joind the General before New-York with a large Fleet and Army, and that the Militia of York, Jersey, Connecticut &ca. have Assembled to the Amount of 60,000. Notwithstanding I own I have some apprehensions for the brave and generous Sons of America, who will be oblig’d to bear the brunt of the day; a raw undiciplin’d Militia (who have farms to mind and other concerns crowding in upon them) will in a few Weeks become impatient of Command; Fevers and other Camp disorders will be fatal to them at this time of Year. An artful Enemy will know how to wait and improve the favourable moment; General Howe is not unaquainted with the wretched condition our people were in at Cambridge, he let slip the oppertunity; he will not be guilty of the like error again. I firmly believe that 20,000 men who wou’d engage to stay during the Campaign would be of less expence, and more Service then the whole.
We are in high expectation of shortly seeing Burgoyne, who will attempt a junction with Howe, he’ll not effect it without the loss of much blood. Colo. St. Clair, Dehaase and myself are in possession of Mont Calms lines. We shall render them more formidable than ever in a few days, we are to be joind by Lieut. Col. Hartley and the 6th. Pennsa. Battallion we shall then Amount to about 1600 effective Men in these lines Officers included, under the Command of Colo. St. Clair. The Jersey and eastern Troops, are station’d on the opposite Side of Lake Champlain to Us, on a peninsula inaccessable, except at one Spot, which they are beginning to fortify; they are compos’d of three Brigades and Amount to about 1900 or 2,000 Men at most, so that our whole force of effective Men may be nearly 3,600.
Col. St. Clair and myself have commenced Engineers in chief, We amend, form and alter such part and parts of the old french Lines as We think proper a plan of which is here inclos’d.
I rest assur’d that if Burgoyne makes an Attack upon Us, that the British Troops will meet a worse fate than when under General Abercrombie in 1758. They’ll find an Enemy fertile in expedient, and altho’ weak in Number yet brave by nature, who will push hard for Victory and long for revenge for the unforunate affair at Three Rivers. I am almost tempted to say with Macduff, “Gracious Heavens, cut short all intermission, and front to front set those Sons of War and Us; if they then escape may Heaven forgive them too.”
We are indefatigable in preparing to meet the Enemy by Water. The superiority in a Naval force on this Lake is an object of the first moment. It has been hitherto shamefully neglected, but now in a fair way of becoming formidable as we have at present three Schooners and one Sloop well appointed and man’d with people drafted from the several Regiments; they carry from 8 to 16 Guns each which together with four Gondolaes already built will be no contemptible fleet in the sea. 150 Carpenters from Philada. and Connecticut are arriv’d at Skeinsborough and are now at work in building more Arm’d Boats. The Enemy on the other hand are industriously employ’d in building Vessels of force, Batteaus &ca. at St. Johns they brought with them a considerable Number of Boats with a brass four Pounder in the bow of each. I saw and engag’d several of these boats near three Rivers they are between a Ships long boat and Batteau and carry about 50 or 60 Men.
Our people have receiv’d three days fresh provisions, and have a prospect of being better supply’d, they begin to recover health and Spirits, but are still destitute of almost every necessary fit for a Soldier; Shoes stockings, Shirts and Soap are essential Articles in an Army and not easily done without, yet these cannot be had here on any terms.
I am sorry to have occasion to Write in this manner, but when objects of distress hourly strike the Eye-objects who look to me for relief-I can’t but feel for their Situation tho unable to give them help. Cannot some means be fell on to send a speedy supply of these Articles? Interim I am with true regard Your most Obedient and very Humble Servant
Anty. Wayne

A Mr. Traverse, who was a Capt. in our Service, and has the Appearance of an Honest Intelligent man, has just Arrived from St. John’s. He Informs us that 8,000 Regulars are now there together with 4,000 Canadians, well Appointed Amounts in the whole to 12,000 men; that they have 150 Batteaus ready and three Armed vessels, and that we may expect them in a little time.

 
Addressed: Honbl. Doctr Benja. Franklin Esqr / Member Continental Congress / Philadelphia / favour’d per / Revd. Mr Jones
